Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 7, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  153420-1                                                                                             Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  TEDDY 23, LLC and MICHIGAN TAX CREDIT                                                                     Joan L. Larsen,
  FINANCE, LLC, d/b/a MICHIGAN PRODUCTION                                                                             Justices
  CAPITAL,
             Plaintiffs-Appellants,
  v                                                                 SC: 153420-1
                                                                    COA: 323299; 323424
                                                                    Ingham CC: 14-000702-AA
                                                                    Court of Claims: 14-000039-MT
  MICHIGAN FILM OFFICE and DEPARTMENT
  OF TREASURY,
           Defendants-Appellees.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 15, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether the Court of Claims had jurisdiction over plaintiffs’ claim under
  MCL 600.6419(1)(a); and (2) whether MCL 600.631 created exclusive jurisdiction over
  plaintiffs’ claim in the circuit court, including whether the denial of the postproduction
  certificate of completion was a “decision . . . of [a] state board, commission, or agency,
  authorized under the laws of this state to promulgate rules from which an appeal or other
  judicial review has not otherwise been provided for by law.” The parties should not
  submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 7, 2016
         p1130
                                                                               Clerk